Citation Nr: 1217253	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  04-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee arthritis.

2.  Entitlement to a rating in excess of 10 percent for residuals of a right knee meniscectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from February 1979 to February 1983.
 
These matters on appeal before the Board of Veterans' Appeals (Board) arise from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2007, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of that hearing is of record. 

The Board denied the Veteran's claim in June 2009, and the Veteran appealed to the United States Court of Appeals for Veterans Claims.  In May 2010, the Veteran's attorney and the VA General Counsel filed a joint motion to partially vacate the Board's decision and remand the case with the Court, and the Court granted that motion.

In September 2010, the Board remanded these matters for additional development. 


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's right knee disability has been manifested by subjective complaints of pain, stiffness, instability, giving way, and weakness; decreased speed of the knee joint; and objective findings of degenerative arthritis of one major joint group, extension limited mostly between 0 to 5 degrees, with an isolated finding of extension limited to 30 degrees, and flexion, limited at most, to 85 degrees.
2.   The Veteran is in receipt of the highest possible schedular rating under the applicable diagnostic code for residuals of a right knee meniscectomy.

3.  The evidence of record shows that the Veteran's right knee disability is manifested by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for right knee arthritis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159 , 3.321, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5260 (2011).

2.  The criteria for a rating in excess of 10 percent for residuals of a right knee meniscectomy have not been met. 38 U.S.C.A. §§ 1155 , 5103, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102 , 3.159, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a Diagnostic Code 5259 (2011). 

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for a separate 10 percent rating, but not higher, for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. 3.159 , 3.321, 4.3, 4.7, 4.10, 4.71a, Diagnostic Code 5257 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in April 2005 and in December 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent December 2011 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims on appeal.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When  a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating based on functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination, to include during flare-ups and with repeated use, when those factors are not contemplated in the relevant rating criteria.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40 , 4.45, 4.59 (2011).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The Veteran's residuals of a right knee meniscectomy has been rated 10 percent disabling under Diagnostic Code 5259.

The Veteran's right knee arthritis has been rated as 10 percent disabling under Diagnostic Code 5010-5260.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).   Diagnostic Code 5010 pertains to traumatic arthritis.  38 C.F.R. § 4.71a , Diagnostic Code 5010 (2011).  Diagnostic Code 5260 pertains to limitation of flexion of the knee.  38 C.F.R. § 4.71a , Diagnostic Code 5260 (2011).

Diagnostic Code 5010 states that traumatic arthritis is to be rated as degenerative arthritis under Diagnostic Code 5003, which states that the severity of degenerative arthritis, established by X-ray findings, is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints affected which in this case would be Diagnostic Codes 5260 (limitation of flexion of the leg) and 5261 (limitation of extension of the leg).  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent rating is warranted if there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71a , Diagnostic Code 5003 (2011). 

Under Diagnostic Code 5260, limitation of flexion to 45 degrees warrants a 10 percent rating.  A 20 percent rating requires flexion limited to 30 degrees.  A 30 percent rating requires flexion limited to 15 degrees.  38 C.F.R. § 4.71a (2011).

Under Diagnostic Code 5261, limitation of extension to 15 degrees warrants a 20 percent rating.  A 30 percent rating requires limitation of extension to 20 degrees.  A 40 percent rating requires limitation of extension to 30 degrees.  A 50 percent rating requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a (2011).

Normal range of extension of the knee is to 0 degrees and normal range of flexion of the knee is to 140 degrees.  38 C.F.R. § 4.71a, Plate  II . 

Under Diagnostic Code 5257, pursuant to which recurrent subluxation or lateral instability is rated, a 10 percent rating is assigned for slight impairment, a 20 percent rating is assigned for moderate impairment, and a 30 percent rating is assigned for severe impairment.  38 C.F.R. § 4.71a (2011).

Diagnostic Code 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a (2011).

The words slight, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2011).  It also should be noted that use of descriptive terminology such as mild by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2011). 

A claimant who has arthritis or limitation of motion, and instability of a knee may be rated separately under Diagnostic Codes 5003 and 5257.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  Separate ratings under Diagnostic Code 5260 for limitation of flexion of the leg and Diagnostic Code 5261 for limitation of extension of the leg, may be assigned for disability of the same knee.  However, any separate rating must be based on additional disabling symptomatology that meets the criteria for a compensable rating.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004). 

Private treatment records dated from January 1999 to November 2000 show complaints of right knee pain. The Veteran was prescribed medication for relief.  In March 2000, physical examination revealed a loss of range of motion in the knee that was worse on the right side.  The Veteran complained of constant pain in his knee and his back which stopped him from doing many activities that he once enjoyed.  Range of motion testing in April 2000 revealed extension of the right knee to +10 degrees, and flexion which was restricted by 30 degrees due to pain.  In May 2000, the Veteran was noted to be doing range of motion therapy to maintain range of motion of the right knee.  In a July 2000 statement, the Veteran explained that he suffered from knee pain and discomfort. 

An April 2000 VA medical record shows that the Veteran complained of a popping sensation in the right knee.  Physical examination of the right knee revealed tenderness over the medial and lateral knee.  The impression was lateral meniscal tear, chronic problems.  

A July 2001 VA examination report shows that the Veteran stated he had knee aching when sitting for long periods of time and occasional swelling also when on his feet for prolonged periods of time.  Physical examination revealed that the Veteran had full extension of the right knee to 0 degrees, and full flexion to 125 degrees.  The Veteran had medial and joint line tenderness.  He had no appreciable effusion.  He had no varus or valgus instability, negative anterior posterior drawer.  He stated that he had intermittent episodes of flare-ups and pain due to his disability.  X-rays showed moderate knee degenerative arthritis, status post right medial and lateral open meniscectomy.  The examiner commented that since both menisci had been removed from his knee, the examiner believed the Veteran would continue to have accelerated degenerative arthritis of the right knee.  

An August 2003 private orthopedic consultation record shows extension of the right knee to 180, or full extension, and flexion to 100 degrees.  A January 2004 record by the same private physician found identical ranges of motion. 

March 2003 VA treatment records show on range of motion testing, that extension of the right knee was to 0 degrees, and flexion was to 115 degrees, with pain. 

On September 2005 VA examination, the Veteran had extension of the right knee to 5 degrees, and flexion to 115 degrees. 

On December 2007 VA examination, the Veteran had active extension of the right knee to 3 degrees, and active flexion of the right knee to 120 degrees, with pain beginning at 90 degrees.  Passive range of motion testing revealed extension only to 30 degrees, and flexion to 130 degrees. There was no additional limitation of motion on repetitive use.   An X-ray of the right knee revealed an impression of a small degenerative patellar spur extending into the quadricep tendon.

An October 2008 VA medical record shows that the Veteran complained of chronic right knee pain.  Physical examination revealed that the Veteran had pain with range of motion of the right knee; no swelling, and was positive for crepitus.  The diagnosis was osteoarthritis of the right knee.  It was noted that the Veteran declined a referral to orthopedics.  

A February 2010 VA medical record shows that the Veteran complained of chronic right knee pain with no relieving factors.  Physical examination revealed full range of motion without edema, cyanosis, or clubbing.  Pulses were intact.  The right knee had crepitation on palpation.  Motor strength was 5/5 and sensory was intact.  The impression was osteoarthritis of the right knee.  

An October 2010 VA examination report shows that the Veteran stated that since his last examination his right knee pain had continued to progressively worsen and that it was a constant, throbbing, achy pain that was worse with activity.  Current treatment consisted of bracing and limitation of activity with poor response.  The Veteran indicated that he had giving way, instability, pain, stiffness, decreased speed of joint motion, repeated effusions, swelling, and tenderness.  He denied weakness, episodes of dislocation or subluxation, and locking episodes.  He had flare ups weekly that he described as severe and lasting one to two days.  There were no episodes of incapacitating episodes.  He was able to stand for fifteen to thirty minutes and was able to walk a quarter mile.  He used a brace, intermittently, but frequent.  Physical examination revealed that the Veteran's gait was antalgic.  There was no evidence of abnormal weight bearing or loss of bone.  Objective findings noted were bony joint enlargement, crepitus, tenderness, pain at rest, weakness, abnormal motion, and guarding of movement.  The examiner reported that the Veteran had significant guarding of movement.  Therefore, the examiner was unable to assess the stability of knee or McMurray's.  The Veteran also had limited range of motion as a result.   In addition, the Veteran was found to have grinding, subpatellar tenderness, and meniscus abnormality as it was surgically absent.  Range of motion of the right knee was flexion from 0 to 85 degrees and right extension was normal.  There was objective evidence of pain following repetitive motion.  There was no additional limitation after three repetitions of range of motion.  The examiner noted reviewing X-rays from December 2007.  The diagnosis was right knee patellar degeneration status post multiple knee surgeries.  The Veteran had decreased mobility and problems with lifting and carrying and his right knee affects his activities of daily living.  The Veteran's right knee disability was described in severity from moderate to severe.  In a November 2010 addendum, the VA examiner noted that after reviewing the Veteran's claims file there was no change to the assessment.  

Considering the objective medical evidence of record in light of the above criteria, the Board finds that ratings in excess of 10 percent for the Veteran's service-connected residuals of a right knee meniscectomy and for right knee arthritis are not warranted. 

First addressing limited motion, the Board notes that, collectively, the aforementioned evidence reveals that the Veteran's right knee extension has consistently been shown to be between 0 and 5 degrees.  Extension between 0 to 5 degrees warrants a 0 percent rating under Diagnostic Code 5261.  While the Veteran was shown to have passive range of extension to 30 degrees noted in the December 2007 VA examination report, active extension was to 3 degrees.  That single 30 degrees of extension measurement appears to represent a temporary exacerbation rather than a true representation of the extent to which his right knee disability limits the extension of his right knee, particularly since his active range of motion was to 3 degrees.  Therefore, the Board finds that the 3 degrees reading is more accurate because it represents active range of extension against gravity and shows that the Veteran was capable of that range of motion.  In sum, because the evidence demonstrates that the Veteran has had noncompensable limitation of right knee extension since February 1999, the Board finds that Diagnostic Code 5261 cannot serve as a basis for an increased rating in this case because the Veteran has not met the criteria for a compensable rating during the time period under appeal.

Moreover, while there has been increased limitation of flexion of the right knee, most recently to 85 degrees during the October 2010 VA examination, that limitation of flexion has not been shown to an extent that would warrant a compensable rating under Diagnostic Code 5260.  The Board finds that no more than a 10 percent rating is warranted for the Veteran's arthritis with limitation of motion due to X-ray evidence of arthritis with a noncompensable limitation of motion.  With regard to whether the Veteran is entitled to a rating higher than 10 percent under Diagnostic Code 5010 and 5003 for arthritis, the Board concludes that he is not.  Under Diagnostic Code 5003 and 5010, a 20 percent rating is not warranted unless X-ray evidence shows involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.  The knee is considered a major joint.  38 C.F.R. § 4.45(2011).  Accordingly, because there are not two or more major or minor joints involved, and because the Veteran is only service-connected for one knee, the Board finds that the Veteran is not entitled to a rating greater than the current 10 percent rating under this code.  That remains the highest rating warranted even considering functional loss due to pain and other factors.  38 C.F.R. §§ 4.40, 4.45 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  While the Board is aware of the Veteran's complaints of pain and his recent guarding of movement on examination, the Veteran's pain and guarding of movement is not shown by competent, objective evidence to be so disabling as to warrant even the minimal compensable rating under Diagnostic Code 5260, much less the next higher, 20 percent rating under that diagnostic code.  Thus, the Board finds no basis for assignment of separate ratings for limited flexion and extension. 

With regard to the Veteran's residuals of a right knee meniscectomy, the Board notes that the Veteran was initially rated 10 percent disabling under Diagnostic Code 5257 for recurrent subluxation or lateral instability.  However, in an August 2002 rating decision, the RO stated that the Veteran was rated 10 percent for residuals of a right knee meniscectomy based on continued symptoms following surgery and changed the Diagnostic Code to 5259, which is the current code assigned to that disability.  As 10 percent is the maximum rating available under Diagnostic Code 5259.  Therefore, that Diagnostic Code cannot serve as a basis for a higher rating. 

The Board has also considered whether a separate rating under Diagnostic Code 5257 is warranted.  The Veteran was previously rated under Diagnostic Code 5257 for slight instability that was shown to be due to his right knee injury.  Slight instability has been shown in the VA and private treatment records throughout the pendency of the appeal.  In November 2000, the Veteran repeatedly complained that his right knee gave way.  In May 2000, the Veteran stated that he had recently felt as though his right knee would give out, but had been able to catch it in time so as not to fall.  In August 2000, he was provided a knee brace for support.  In September 2003, the Veteran reported that he had been previously treated for instability of his right knee, which had caused lower back problems and hip pain. On September 2005 VA examination, he reported that he continued to use the knee brace for support.  On December 2007 VA examination, physical examination revealed mild instability of the right knee.  During the October 2010, the Veteran complained of giving way and instability.  However, the VA examiner was unable to provide an objective finding regarding the Veteran's instability due to significant guarding of movement.

Although the most recent physical examiner was unable to determine if the Veteran had symptoms of instability, the Veteran has consistently complained of giving way and instability, and there is a recent finding supportive of mild instability of the right knee in December 2007.  Therefore, resolving all reasonable doubt in favor of the Veteran, the Board finds that a separate 10 percent rating, but not higher, for right knee instability pursuant to Diagnostic Code 5257 is warranted.  To that extent, the appeal is allowed. 

The Board has also considered the applicability of other potentially applicable diagnostic codes for rating the Veteran's service-connected right knee disabilities, but finds that no higher rating is assignable.  

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point during this appeal period have any of the Veteran's right knee disabilities on appeal been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2011).  The Board finds no evidence of an exceptional or unusual disability picture with related factors, such as marked interference with employment or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extra schedular rating for these issues.  Shipwash v. Brown, 8 Vet. App. 218 (1995). Here, the record does not show that the Veteran was hospitalized for his service-connected right knee disabilities.  There is no objective evidence revealing that his right knee disability causes marked interference with employment beyond that already contemplated by the schedular rating criteria.  In this case, the Board finds that schedular criteria are adequate to rate the service-connected disabilities under consideration.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than that assigned based on more significant functional impairment.  Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Accordingly, the Board finds that an additional separate rating of 10 percent, but not higher, for instability is warranted during the pendency of the appeal.  The Board further finds that the preponderance of the evidence is against a finding that the Veteran warrants any higher rating than 10 percent for limitation of motion and arthritis, 10 percent for a meniscectomy, and 10 percent for instability.  Therefore, the claim for any higher rating is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

A rating in excess of 10 percent for right knee arthritis is denied. 

A rating in excess of 10 percent for residuals of a right knee meniscectomy is denied. 

A separate 10 percent rating, but not higher, for instability of the right knee is granted. 



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


